Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into
effective as of September 14, 2005 by and between Digirad Corporation, a
Delaware Corporation (the “Company”) and Mark Casner (“EXECUTIVE”).  The Company
and EXECUTIVE are hereinafter collectively referred to as the “Parties,” and
individually referred to each or any as a “Party.”

 

RECITALS

 

A.           WHEREAS, the Company wishes to employ EXECUTIVE on the terms and
conditions set forth in this Agreement; and

 

B.             WHEREAS, EXECUTIVE desires to become an employee of the Company
on the terms and conditions set forth in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants herein
contained, and for other good and valuable consideration, the sufficiency of
which is hereby acknowledged, the Parties, intending to be legally bound, agree
as follows:

 

1.                                       Employment.

 


1.1         TITLE/RESPONSIBILITIES.  EXECUTIVE SHALL SERVE AS PRESIDENT OF THE
COMPANY’S WHOLLY-OWNED SUBSIDIARY, DIGIRAD IMAGING SOLUTIONS, INC. (“DIS”), AND
SHALL HAVE THE NORMAL DUTIES, RESPONSIBILITIES AND AUTHORITY OF SUCH OFFICE,
UNLESS OTHERWISE DETERMINED FROM TIME TO TIME BY THE COMPANY’S CHIEF EXECUTIVE
OFFICER OR ITS BOARD OF DIRECTORS.  EXECUTIVE SHALL DO AND PERFORM ALL SERVICES,
ACTS, OR RESPONSIBILITIES NECESSARY OR ADVISABLE TO CARRY OUT THE JOB DUTIES OF
PRESIDENT OF DIS AS ASSIGNED BY THE COMPANY’S CHIEF EXECUTIVE OFFICER, PROVIDED,
HOWEVER, THAT AT ALL TIMES DURING HIS EMPLOYMENT EXECUTIVE SHALL BE SUBJECT TO
THE DIRECTION AND POLICIES FROM TIME TO TIME ESTABLISHED BY THE BOARD OF
DIRECTORS OF THE COMPANY.


 


1.2         FULL TIME ATTENTION.  EXECUTIVE SHALL DEVOTE HIS BEST EFFORTS AND
HIS FULL BUSINESS TIME AND ATTENTION TO THE PERFORMANCE OF THE SERVICES
CUSTOMARILY INCIDENT TO SUCH OFFICE AND TO SUCH OTHER SERVICES AS THE COMPANY’S
BOARD OF DIRECTORS MAY REASONABLY REQUEST.


 


1.3         OTHER ACTIVITIES.  EXCEPT UPON THE PRIOR WRITTEN CONSENT OF THE
BOARD OF DIRECTORS, EXECUTIVE SHALL NOT DURING THE PERIOD OF EMPLOYMENT ENGAGE,
DIRECTLY OR INDIRECTLY, IN ANY OTHER BUSINESS ACTIVITY (WHETHER OR NOT PURSUED
FOR PECUNIARY ADVANTAGE) THAT IS OR MAY BE COMPETITIVE WITH, OR THAT MIGHT PLACE
HIM IN A COMPETING POSITION TO THAT OF THE COMPANY OR ANY OTHER CORPORATION OR
ENTITY THAT DIRECTLY OR INDIRECTLY CONTROLS, IS CONTROLLED BY, OR IS UNDER
COMMON CONTROL WITH THE COMPANY (AN “AFFILIATED COMPANY”), PROVIDED THAT
EXECUTIVE MAY OWN LESS THAN TWO PERCENT OF THE OUTSTANDING SECURITIES OF ANY
SUCH PUBLICLY TRADED COMPETING CORPORATION.  EXECUTIVE SHALL ALSO DISCLOSE TO
AND OBTAIN THE PRIOR CONSENT OF THE BOARD OF DIRECTORS FOR ANY OTHER,
NON-COMPETITIVE BUSINESS ACTIVITIES IN WHICH HE MAY WISH TO ENGAGE, SUCH AS
JOINING THE BOARD OF DIRECTORS OF ANOTHER ENTITY.

 

--------------------------------------------------------------------------------


 


1.4         NO OTHER PROMISES. THE POSITION OF PRESIDENT OF DIS IS REGARDED AS
PROVIDING A POTENTIAL SUCCESSION PLANNING CANDIDATE FOR THE ROLE OF CHIEF
EXECUTIVE OFFICER OF THE COMPANY.  HOWEVER, THE PARTIES AGREE AND ACKNOWLEDGE
THAT, WHEN AND IF A SUCCESSOR TO THE CHIEF EXECUTIVE OFFICER MAY BE NEEDED, THE
SELECTION OF SUCH A SUCCESSOR IS IN THE SOLE AND ABSOLUTE DISCRETION OF THE
COMPANY’S BOARD OF DIRECTORS.


 

2.                                       Term of Employment.

 


2.1         EMPLOYMENT AT WILL.  EXECUTIVE’S EMPLOYMENT IS AT WILL, AND NOT FOR
ANY SPECIFIC TERM.  EXECUTIVE’S EMPLOYMENT MAY BE TERMINATED BY EXECUTIVE OR BY
THE COMPANY AT ANY TIME FOR ANY REASON, WITH OR WITHOUT CAUSE OR NOTICE, AND
WITHOUT LIABILITY OF ANY KIND OTHER THAN AS SPECIFICALLY SET FORTH BELOW.


 

3.                                       Compensation.

 


3.1         BASE SALARY.  BEGINNING ON THE DATE EXECUTIVE COMMENCES HIS DUTIES
AS PRESIDENT OF DIS, ANTICIPATED TO OCCUR NO LATER THAN OCTOBER 3, 2005 (THE
“START DATE”), COMPANY SHALL PAY EXECUTIVE A SALARY (THE “BASE SALARY”) OF TWO
HUNDRED FIFTY THOUSAND DOLLARS ($250,000.00) PER YEAR, PAYABLE EVERY TWO WEEKS
IN ACCORDANCE WITH THE COMPANY’S NORMAL PAYROLL PRACTICES FOR EXECUTIVES. THE
COMPANY’S BOARD OF DIRECTORS SHALL PROVIDE EXECUTIVE WITH ANNUAL PERFORMANCE
REVIEWS, AND, THEREAFTER, EXECUTIVE SHALL BE ENTITLED TO SUCH BASE SALARY AS THE
BOARD OF DIRECTORS MAY FROM TIME TO TIME ESTABLISH IN ITS SOLE DISCRETION.


 


3.2         STOCK OPTIONS.  CONTINGENT UPON EXECUTIVE COMMENCING EMPLOYMENT ON
THE START DATE, EXECUTIVE SHALL ALSO RECEIVE FROM THE COMPANY STOCK OPTIONS
GRANTING EXECUTIVE THE RIGHT TO PURCHASE TWO HUNDRED THOUSAND (200,000) SHARES
OF THE COMPANY’S COMMON STOCK AT THE PRICE IN EFFECT AT THE CLOSE OF BUSINESS ON
THE START DATE.  ONE FOURTH (¼TH) OF THE SHARES SUBJECT TO THE OPTION SHALL VEST
AND BECOME EXERCISABLE ONE YEAR AFTER THE START DATE, AND AN ADDITIONAL ONE
FORTY-EIGHTH (1/48TH) OF THE SHARES SUBJECT TO THE OPTION SHALL VEST AND BECOME
EXERCISABLE ON THE CORRESPONDING DAY OF EACH MONTH THEREAFTER, OR TO THE EXTENT
SUCH A MONTH DOES NOT HAVE THE CORRESPONDING DAY, ON THE LAST DAY OF ANY SUCH
MONTH, UNTIL ALL THE SHARES ARE VESTED AND EXERCISABLE, SUBJECT TO EXECUTIVE
CONTINUING TO BE AN EMPLOYEE ON EACH SUCH DATE.


 


3.3         THE TERMS AND CONDITIONS OF THIS STOCK OPTION GRANT SHALL BE
GOVERNED BY THE COMPANY’S 2005 INDUCEMENT STOCK INCENTIVE PLAN AND SHALL BE SET
FORTH IN A SEPARATE STOCK OPTION AGREEMENT.


 


3.4         OTHER COMPENSATION. IN ADDITION TO THE BASE SALARY PAYABLE TO
EXECUTIVE HEREUNDER, EXECUTIVE SHALL BE ENTITLED TO THE FOLLOWING BENEFITS:


 


3.4.1                      PERFORMANCE BONUS.  BEGINNING IN 2006, EXECUTIVE
SHALL RECEIVE AN ANNUAL PERFORMANCE BONUS OF UP TO FIFTY (50) PERCENT OF BASE
SALARY CONDITIONED UPON ACHIEVEMENT OF CERTAIN CORPORATE PERFORMANCE MILESTONES
AS WELL AS PERFORMANCE MILESTONES PERSONAL TO EXECUTIVE, ALL TO BE ESTABLISHED
AND DETERMINED BY THE COMPANY’S BOARD OF DIRECTORS.  THE BOARD OF DIRECTORS OR
COMPENSATION COMMITTEE, AS APPLICABLE, SHALL, IN THEIR RESPECTIVE SOLE
DISCRETION, DETERMINE WHETHER SUCH PERFORMANCE MILESTONES HAVE BEEN ATTAINED.

 

2

--------------------------------------------------------------------------------


 


3.4.2                      SIGNING BONUS.  EXECUTIVE SHALL RECEIVE A SIGNING
BONUS OF TWENTY FIVE THOUSAND DOLLARS ($25,000), LESS APPLICABLE TAX AND OTHER
WITHHOLDINGS, ON THE COMPANY’S FIRST REGULAR PAYDAY AFTER THE START DATE. 
SHOULD EXECUTIVE VOLUNTARILY RESIGN PRIOR TO COMPLETING ONE (1) YEAR OF SERVICE,
ONE HUNDRED (100) PERCENT OF THE AFTER-TAX AMOUNT OF THE SIGNING BONUS WOULD BE
REPAYABLE TO THE COMPANY AT THE TIME OF RESIGNATION; SHOULD EXECUTIVE
VOLUNTARILY RESIGN PRIOR TO COMPLETING TWO (2) YEARS OF SERVICE, FIFTY (50)
PERCENT OF THE AFTER-TAX AMOUNT OF THE SIGNING BONUS WOULD BE REPAYABLE TO THE
COMPANY AT THE TIME OF RESIGNATION.  THE SIGNING BONUS WOULD NOT BE REPAYABLE TO
THE COMPANY IN THE EVENT OF A TERMINATION WITHOUT CAUSE BY THE COMPANY.


 


3.4.3                      MOVING EXPENSES.  COMPANY WILL FURNISH REIMBURSEMENT
TO EXECUTIVE FOR EXPENSES ASSOCIATED WITH HIS RELOCATION TO SAN DIEGO,
CALIFORNIA.  SPECIFICALLY, COMPANY WILL REIMBURSE EXECUTIVE FOR (A) STANDARD
REALTOR’S FEES INCURRED IN SELLING HIS HOME IN MINNESOTA; (B) THE REASONABLE
COSTS OF MOVING EXECUTIVE’S HOUSEHOLD GOODS FROM MINNESOTA TO SAN DIEGO,
CALIFORNIA, AS PRE-APPROVED BY THE COMPANY; AND (C) REASONABLE CALIFORNIA
HOUSING COSTS FOR THREE (3) MONTHS COMMENCING ON THE START DATE, AND, SHOULD
EXECUTIVE BE UNABLE TO SELL HIS HOME IN MINNESOTA DURING THAT TIME, FOR UP TO AN
ADDITIONAL THREE (3) MONTHS OR UNTIL EXECUTIVE HAS SOLD HIS MINNESOTA HOME,
WHICHEVER OCCURS FIRST; ALL AS PRE-APPROVED BY THE COMPANY.  REIMBURSEMENT OF
COVERED EXPENSES WILL BE MADE WITHIN TWENTY (20) BUSINESS DAYS OF SUBMISSION, BY
EXECUTIVE TO COMPANY, OF RECEIPTS OR OTHER PROOFS OF THE EXPENSE ITEM.  ANY
RELOCATION EXPENSE REIMBURSEMENT PAYMENTS UNDER THIS SUBPARAGRAPH THAT ARE
TAXABLE TO EXECUTIVE WILL BE “GROSSED UP” TO AVOID TAX EXPENSES TO EXECUTIVE. 
SHOULD EXECUTIVE VOLUNTARILY RESIGN PRIOR TO COMPLETING ONE (1) YEAR OF SERVICE,
ONE HUNDRED (100) PERCENT OF THE AGGREGATE AFTER-TAX RELOCATION REIMBURSEMENT
AMOUNT WOULD BE REPAYABLE TO THE COMPANY AT THE TIME OF RESIGNATION; SHOULD
EXECUTIVE VOLUNTARILY RESIGN PRIOR TO COMPLETING TWO (2) YEARS OF SERVICE, FIFTY
(50) PERCENT OF THE AGGREGATE AFTER-TAX RELOCATION REIMBURSEMENT AMOUNT WOULD BE
REPAYABLE TO THE COMPANY AT THE TIME OF RESIGNATION.  RELOCATION EXPENSE
REIMBURSEMENT PAYMENTS WOULD NOT BE REPAYABLE TO THE COMPANY IN THE EVENT OF A
TERMINATION WITHOUT CAUSE BY THE COMPANY.

 


3.4.4                      BENEFITS.  BENEFITS TO WHICH OTHER EXECUTIVE OFFICERS
OF THE COMPANY ARE ENTITLED AS DETERMINED BY THE COMPANY’S BOARD OF DIRECTORS,
ON TERMS COMPARABLE THERETO, INCLUDING BUT NOT LIMITED TO, PARTICIPATION IN ANY
AND ALL PENSION AND PROFIT SHARING PLANS, BONUS AND INCENTIVE PAYMENT PROGRAMS,
GROUP LIFE INSURANCE POLICIES AND PLANS, MEDICAL, HEALTH, DENTAL AND DISABILITY
INSURANCE POLICIES AND PLANS, AND THE LIKE, WHICH MAY BE MAINTAINED BY THE
COMPANY, IN THE SOLE DISCRETION OF THE COMPANY’S BOARD OF DIRECTORS, FOR THE
BENEFIT OF ITS EXECUTIVE OFFICERS.  THE CURRENTLY EFFECTIVE WAITING PERIOD FOR
ALL HEALTH-RELATED INSURANCE BENEFITS (THE FIRST OF THE MONTH FOLLOWING 30 DAYS
OF EMPLOYMENT) IS APPLICABLE.

 

3

--------------------------------------------------------------------------------


 


3.4.5                      PAID TIME OFF.  EXECUTIVE SHALL BE ENTITLED TO TEN
(10) DAYS OF PAID HOLIDAYS AND SIXTEEN (16) DAYS OF PAID TIME OFF PER YEAR,
ACCRUING ANNUALLY BEGINNING ON THE START DATE.


 


3.4.6                      EXPENSE REIMBURSEMENT.  THE COMPANY SHALL REIMBURSE
EXECUTIVE FOR ALL REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY HIM IN THE
COURSE OF PERFORMING HIS DUTIES UNDER THIS AGREEMENT, WHICH CONFORM TO THE
COMPANY’S POLICIES IN EFFECT FROM TIME TO TIME WITH RESPECT TO TRAVEL,
ENTERTAINMENT AND OTHER BUSINESS EXPENSES, SUBJECT TO THE COMPANY’S REQUIREMENTS
WITH RESPECT TO REPORTING AND DOCUMENTATION OF SUCH EXPENSES PURSUANT TO COMPANY
POLICY.


 


3.5                                 WITHHOLDINGS.  EXCEPT AS EXPRESSLY STATED
HEREIN, ALL OF EXECUTIVE’S COMPENSATION SHALL BE SUBJECT TO CUSTOMARY FEDERAL,
STATE, LOCAL AND OTHER WITHHOLDING TAXES AND ANY OTHER EMPLOYMENT TAXES AS ARE
COMMONLY REQUIRED TO BE COLLECTED OR WITHHELD BY THE COMPANY.


 

4.                                       Termination.

 


4.1         TERMINATION FOR CAUSE.  THE COMPANY SHALL TERMINATE THIS AGREEMENT
FOR CAUSE (AS DEFINED HEREIN) BY DELIVERY OF WRITTEN NOTICE TO EXECUTIVE
SPECIFYING THE CAUSE OR CAUSES RELIED UPON FOR SUCH TERMINATION.  IF EXECUTIVE’S
EMPLOYMENT UNDER THIS AGREEMENT IS TERMINATED BY THE COMPANY FOR CAUSE BEFORE
THE LAST DAY OF ANY CALENDAR MONTH, EXECUTIVE SHALL BE ENTITLED TO RECEIVE AS
COMPENSATION FOR SUCH CALENDAR MONTH, ONLY THE BASE SALARY SET FORTH IN
SECTION 4.1 PRORATED TO THE DATE OF TERMINATION ON THE BASIS OF A 30-DAY
CALENDAR MONTH, AND WILL FORFEIT ANY CLAIMS TO A BONUS OR OTHER COMPENSATION OR
BENEFITS.  VESTING OF EXECUTIVE’S STOCK OPTIONS IN THE EVENT OF TERMINATION FOR
CAUSE SHALL BE GOVERNED BY THE PROVISIONS OF THE COMPANY’S 2005 INDUCEMENT STOCK
INCENTIVE PLAN.  GROUNDS FOR THE COMPANY TO TERMINATE THIS AGREEMENT FOR “CAUSE”
SHALL INCLUDE ONLY THE OCCURRENCE OF ANY OF THE FOLLOWING EVENTS:


 


4.1.1                      EXECUTIVE’S WILLFUL MISCONDUCT OR GROSS NEGLIGENCE IN
THE PERFORMANCE OF HIS DUTIES HEREUNDER;


 


4.1.2                      EXECUTIVE’S WILLFUL FAILURE OR REFUSAL TO PERFORM IN
THE USUAL MANNER AT THE USUAL TIME THOSE DUTIES WHICH HE REGULARLY AND ROUTINELY
PERFORMS IN CONNECTION WITH THE BUSINESS OF THE COMPANY OR SUCH OTHER DUTIES
REASONABLY RELATED TO THE CAPACITY IN WHICH HE IS EMPLOYED HEREUNDER WHICH MAY
BE ASSIGNED TO HIM BY THE CHIEF EXECUTIVE OFFICER OF THE COMPANY, IF SUCH
FAILURE OR REFUSAL HAS NOT BEEN SUBSTANTIALLY CURED TO THE SATISFACTION OF THE
COMPANY’S CHIEF EXECUTIVE OFFICER WITHIN THIRTY (30) DAYS AFTER WRITTEN NOTICE
OF SUCH FAILURE OR REFUSAL HAS BEEN GIVEN BY THE COMPANY TO EXECUTIVE;


 


4.1.3                      EXECUTIVE’S PERFORMANCE OF ANY MATERIAL ACTION WHEN
SPECIFICALLY AND REASONABLY INSTRUCTED NOT TO DO SO BY THE CHIEF EXECUTIVE
OFFICER;


 


4.1.4                      EXECUTIVE ENGAGING OR IN ANY MANNER PARTICIPATING IN
ANY ACTIVITY WHICH IS DIRECTLY COMPETITIVE WITH OR INTENTIONALLY INJURIOUS TO
THE COMPANY;

 

4

--------------------------------------------------------------------------------


 


4.1.5                      EXECUTIVE’S COMMISSION OF ANY FRAUD, OR USE OR
APPROPRIATION FOR HIS PERSONAL USE OR BENEFIT OF ANY FUNDS, PROPERTIES OR
OPPORTUNITIES OF THE COMPANY NOT AUTHORIZED BY THE CHIEF EXECUTIVE OFFICER TO BE
SO USED OR APPROPRIATED; OR


 


4.1.6                      EXECUTIVE’S CONVICTION OF ANY CRIME INVOLVING MORAL
TURPITUDE; OR


 


4.1.7                      EXECUTIVE’S WILLFUL OR GROSSLY NEGLIGENT VIOLATION OF
THE COMPANY’S CODE OF ETHICS.


 

For this purpose of this definition, no act or failure to act by the EXECUTIVE
shall be considered “willful” or “grossly negligent” if the EXECUTIVE acted (or
failed to act) in good faith with the reasonable belief that his actions or
omissions were in the Company’s best interest.

 

Any notice of termination given pursuant to Section 5.1 shall effect termination
as of the date specified in such notice, or in the event no such date is
specified, on the last day of the month in which such notice is delivered.

 


4.2         TERMINATION WITHOUT CAUSE.  THE COMPANY MAY VOLUNTARILY TERMINATE
THIS AGREEMENT, AND EXECUTIVE’S EMPLOYMENT, WITHOUT CAUSE BY GIVING NOT LESS
THAN THIRTY (30) DAYS WRITTEN NOTICE TO EXECUTIVE.  ANY SUCH NOTICE SHALL
SPECIFY THE EXACT DATE OF TERMINATION (THE “TERMINATION DATE”).  IF EXECUTIVE’S
EMPLOYMENT UNDER THIS AGREEMENT IS TERMINATED BY THE COMPANY WITHOUT CAUSE (AS
DEFINED HEREIN), EXECUTIVE SHALL BE ENTITLED TO RECEIVE (A) HIS BASE SALARY AT A
RATE EXISTING AT THE DATE OF TERMINATION FOR AN ADDITIONAL NINE (9) MONTHS AFTER
THE TERMINATION DATE (ALL BASE SALARY PAYMENTS SHALL BE PAID OVER TIME IN
ACCORDANCE WITH THE COMPANY’S GENERAL PAYROLL PRACTICES, AS AND WHEN SUCH BASE
SALARY WOULD HAVE BEEN PAID HAD EXECUTIVE’S EMPLOYMENT NOT TERMINATED); AND
(B) ANY BUSINESS EXPENSES WHICH ARE PROPERLY OWING TO EXECUTIVE THROUGH THE DATE
OF TERMINATION.  NOTWITHSTANDING THE FOREGOING, EXECUTIVE SHALL NOT BE ENTITLED
TO ANY OPTIONS GRANTED TO EXECUTIVE TO PURCHASE SHARES OF THE COMPANY’S STOCK
THAT ARE UNVESTED ON THE DATE OF SUCH TERMINATION WITHOUT CAUSE. THE PAYMENTS
PROVIDED FOR IN THIS PARAGRAPH SHALL BE IN LIEU OF, AND NOT IN ADDITION TO,
SEVERANCE, IF ANY, PAYABLE UNDER ANY OTHER PLAN OR POLICY NOW IN EFFECT OR
ADOPTED OR MODIFIED FROM TIME TO TIME BY THE COMPANY.  NOTWITHSTANDING ANYTHING
IN THIS AGREEMENT TO THE CONTRARY, EXECUTIVE’S RIGHT TO RECEIVE THIS SEVERANCE
PAY IS CONDITIONED UPON EXECUTIVE’S EXECUTION AND DELIVERY OF A GENERAL RELEASE,
RELEASING ALL CLAIMS EXECUTIVE MAY HAVE OR CLAIM TO HAVE AGAINST THE COMPANY AND
ITS RESPECTIVE AGENTS AND REPRESENTATIVES, IN A FORM ACCEPTABLE TO COMPANY, IN
ITS SOLE DISCRETION.  EXECUTIVE SHALL NOT BE UNDER ANY OBLIGATION TO MITIGATE
THE COMPANY’S OBLIGATION BY SECURING OTHER EMPLOYMENT OR OTHERWISE.  DURING THE
PERIOD WHEN SUCH SEVERANCE COMPENSATION IS BEING PAID TO EXECUTIVE, HE SHALL NOT
(I) ENGAGE, DIRECTLY OR INDIRECTLY, IN ANY OTHER BUSINESS ACTIVITY THAT IS
COMPETITIVE WITH, OR THAT PLACES HIM IN A COMPETING POSITION TO THAT OF THE
COMPANY OR ANY AFFILIATED COMPANY (PROVIDED THAT EXECUTIVE MAY OWN LESS THAN TWO
PERCENT (2%) OF THE OUTSTANDING SECURITIES OF ANY PUBLICLY TRADED CORPORATION),
OR (II) HIRE, SOLICIT, OR ATTEMPT TO HIRE ON BEHALF OF HIMSELF OR ANY OTHER
PARTY ANY EMPLOYEE OR EXCLUSIVE CONSULTANT OF THE COMPANY.


 


4.2.1                      EXECUTIVE MAY VOLUNTARILY TERMINATE THIS AGREEMENT
UPON NO LESS THAN THIRTY (30) DAYS WRITTEN NOTICE OF SUCH TERMINATION SUBMITTED
TO THE BOARD OF DIRECTORS, AND IN SUCH EVENT EXECUTIVE SHALL BE ENTITLED TO
RECEIVE ALL AMOUNTS DUE TO HIM THROUGH THE DATE OF TERMINATION, BUT NOT TO ANY
SEVERANCE PAYMENTS.

 

5

--------------------------------------------------------------------------------


 

5.                                       Death or Disability During Employment.

 


5.1         THIS AGREEMENT SHALL TERMINATE WITHOUT NOTICE UPON THE DATE OF
EXECUTIVE’S DEATH OR THE DATE WHEN EXECUTIVE BECOMES “COMPLETELY DISABLED” AS
THAT TERM IS DEFINED IN SECTION 6.4.


 


5.2         IN THE EVENT OF EXECUTIVE’S DEATH, ALL RIGHTS OF EXECUTIVE TO
COMPENSATION HEREUNDER SHALL AUTOMATICALLY TERMINATE IMMEDIATELY UPON HIS DEATH,
EXCEPT THAT EXECUTIVE’S HEIRS, PERSONAL REPRESENTATIVES OR ESTATE SHALL BE
ENTITLED TO ANY UNPAID PORTION OF HIS SALARY AND ACCRUED BENEFITS EARNED UP TO
THE DATE OF HIS DEATH.


 


5.3         IN THE EVENT EXECUTIVE IS DISABLED, EXECUTIVE SHALL BE ENTITLED TO
RECEIVE SUCH DISABILITY BENEFITS AS WOULD APPLY TO OTHER SENIOR EXECUTIVES IN
THE COMPANY, SUBJECT TO THE TERMS AND CONDITIONS OF ANY SUCH COMPANY DISABILITY
PROGRAM.


 


5.4         THE TERM “COMPLETELY DISABLED” AS USED IN THIS AGREEMENT SHALL MEAN
THE INABILITY OF EXECUTIVE TO PERFORM HIS DUTIES UNDER THIS AGREEMENT BECAUSE HE
HAS BECOME PERMANENTLY DISABLED WITHIN THE MEANING OF ANY POLICY AND DISABILITY
INCOME INSURANCE COVERING EXECUTIVES OF THE COMPANY THEN IN FORCE.  IN THE EVENT
THE COMPANY HAS NO POLICY OF DISABILITY INCOME INSURANCE COVERING EXECUTIVES OF
THE COMPANY IN FORCE WHEN EXECUTIVE BECOMES DISABLED, THE TERM “COMPLETELY
DISABLED” SHALL MEAN THE INABILITY OF EXECUTIVE TO PERFORM HIS NORMAL AND
CUSTOMARY DUTIES UNDER THIS AGREEMENT FOR A TOTAL OF FOUR (4) CONSECUTIVE MONTHS
BY REASON OF ANY INCAPACITY, PHYSICAL OR MENTAL, BASED UPON MEDICAL ADVICE OR AN
OPINION PROVIDED BY A LICENSED PHYSICIAN, ACCEPTABLE TO THE COMPANY IN ITS SOLE
DISCRETION, DETERMINES TO HAVE INCAPACITATED EXECUTIVE FROM SATISFACTORILY
PERFORMING ALL OF HIS USUAL SERVICES FOR THE COMPANY DURING THE FORESEEABLE
FUTURE.  THE ACTION OF THE COMPANY SHALL BE FINAL AND BINDING AND THE DATE SUCH
ACTION IS TAKEN SHALL BE THE DATE OF SUCH COMPLETE DISABILITY FOR PURPOSES OF
THIS AGREEMENT, AND UPON SUCH DATE THIS AGREEMENT SHALL BECOME NULL AND VOID AND
OF NO FURTHER FORCE AND EFFECT.


 

6.                                       Proprietary and Confidential
Information.

 


6.1         PROPRIETARY INFORMATION AND INVENTIONS ASSIGNMENT AGREEMENT. 
EXECUTIVE REPRESENTS AND WARRANTS THAT HE HAS EXECUTED AND DELIVERED TO THE
COMPANY THE COMPANY’S EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS ASSIGNMENT
AGREEMENT, ATTACHED HERETO AND INCORPORATED HEREIN BY REFERENCE.  EXECUTIVE WILL
NOT DISCLOSE, NOR USE IN THE PERFORMANCE OF HIS RESPONSIBILITIES AT DIGIRAD, ANY
TRADE SECRET OR OTHER CONFIDENTIAL INFORMATION OF ANY FORMER EMPLOYER, UNLESS HE
FIRST OBTAINS WRITTEN AUTHORIZATION FOR ITS DISCLOSURE AND USE.


 


6.2         PRESERVATION AND RETURN OF PROPERTY.  EXECUTIVE WILL EXERCISE
REASONABLE CARE, CONSISTENT WITH GOOD BUSINESS JUDGMENT TO PRESERVE IN GOOD
WORKING ORDER, SUBJECT TO REASONABLE WEAR AND TEAR FROM AUTHORIZED USAGE, AND TO
PREVENT LOSS OF, ANY EQUIPMENT, INSTRUMENTS OR ACCESSORIES OF THE COMPANY IN HIS
CUSTODY FOR THE PURPOSE OF CONDUCTING THE BUSINESS OF THE COMPANY.  UPON
REQUEST, EXECUTIVE WILL PROMPTLY SURRENDER THE SAME TO THE COMPANY AT THE
CONCLUSION OF HIS EMPLOYMENT, OR IF NOT SURRENDERED, EXECUTIVE WILL ACCOUNT TO
THE COMPANY TO ITS REASONABLE SATISFACTION AS TO THE PRESENT LOCATION OF ALL
SUCH INSTRUMENTS OR ACCESSORIES AND THE BUSINESS PURPOSE FOR THEIR PLACEMENT AT
SUCH LOCATION.  AT THE CONCLUSION OF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY, HE
AGREES TO RETURN SUCH INSTRUMENTS OR ACCESSORIES TO THE COMPANY OR TO ACCOUNT
FOR SAME TO THE COMPANY’S REASONABLE SATISFACTION.

 

6

--------------------------------------------------------------------------------


 


6.3         NO INCONSISTENT AGREEMENTS.  EXECUTIVE AFFIRMS THAT HE HAS NO
AGREEMENT WITH ANY OTHER PARTY THAT WOULD PRECLUDE HIS COMPLIANCE WITH ANY
OBLIGATIONS UNDER THIS AGREEMENT.


 

7.                                       Assignment and Binding Effect.

 


7.1         THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF
EXECUTIVE AND EXECUTIVE’S HEIRS, EXECUTORS, ADMINISTRATORS, ESTATE,
BENEFICIARIES, AND LEGAL REPRESENTATIVES.  NEITHER THIS AGREEMENT NOR ANY RIGHTS
OR OBLIGATIONS UNDER THIS AGREEMENT SHALL BE ASSIGNABLE BY EITHER PARTY WITHOUT
THE PRIOR EXPRESS WRITTEN CONSENT OF THE OTHER PARTY.  THIS AGREEMENT SHALL BE
BINDING UPON AND INURE TO THE BENEFIT OF THE COMPANY AND ITS SUCCESSORS, ASSIGNS
AND LEGAL REPRESENTATIVES.


 

8.                                       Notices.

 


8.1         ALL NOTICES OR DEMANDS OF ANY KIND REQUIRED OR PERMITTED TO BE GIVEN
BY THE COMPANY OR EXECUTIVE UNDER THIS AGREEMENT SHALL BE GIVEN IN WRITING AND
SHALL BE PERSONALLY DELIVERED (AND RECEIPTED FOR) OR SENT BY FACSIMILE (WITH
CONFIRMATION OF RECEIPT), OR SENT BY RECOGNIZED COMMERCIAL OVERNIGHT COURIER, OR
MAILED BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, ADDRESSED
AS FOLLOWS:


 

If to the Company:

 

Chief Executive Officer

Digirad Corporation

13950 Stowe Drive

Poway, California

Telephone:  (858)726-1600

Facsimile:  (858) 726-1700

 

If to EXECUTIVE:

 

Mark Casner

c/o Digirad Corporation

13950 Stowe Drive

Poway, California

Telephone:  (858) 726-1600

Facsimile:  (858) 726-1700

 

Any such written notice shall be deemed received when personally delivered or
upon receipt in the event of facsimile or overnight courier, or three (3) days
after its deposit in the United States mail by certified mail as specified
above.  Either Party may change its address for notices by giving notice to the
other Party in the manner specified in this section.

 

9.                                       Choice of Law.

 


9.1         THIS AGREEMENT IS MADE IN POWAY, CALIFORNIA.  THIS AGREEMENT SHALL
BE CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE
OF CALIFORNIA.  EACH OF THE PARTIES HERETO

 

7

--------------------------------------------------------------------------------


 


AGREES TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN
THE STATE OF CALIFORNIA FOR ANY AND ALL ACTIONS BETWEEN THE PARTIES.  ANY
CONTROVERSY OR CLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR BREACH
THEREOF, WHETHER INVOLVING REMEDIES AT LAW OR IN EQUITY, SHALL BE ADJUDICATED IN
SAN DIEGO COUNTY, CALIFORNIA.


 

10.                                 Integration.

 


10.1                                  THIS AGREEMENT CONTAINS THE ENTIRE
AGREEMENT OF THE PARTIES RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT, AND
SUPERSEDES ALL PRIOR ORAL AND WRITTEN EMPLOYMENT AGREEMENTS OR ARRANGEMENTS
BETWEEN THE PARTIES.  THIS AGREEMENT CANNOT BE AMENDED OR MODIFIED EXCEPT BY A
WRITTEN AGREEMENT SIGNED BY EXECUTIVE AND THE COMPANY.


 

11.                                 Waiver.

 


11.1                                  NO TERM, COVENANT OR CONDITION OF THIS
AGREEMENT OR ANY BREACH THEREOF SHALL BE DEEMED WAIVED, EXCEPT WITH THE WRITTEN
CONSENT OF THE PARTY AGAINST WHOM THE WAIVER IS CLAIMED, AND ANY WAIVER OF ANY
SUCH TERM, COVENANT, CONDITION OR BREACH SHALL NOT BE DEEMED TO BE A WAIVER OF
ANY PRECEDING OR SUCCEEDING BREACH OF THE SAME OR ANY OTHER TERM, COVENANT,
CONDITION OR BREACH.  NO FAILURE TO EXERCISE, DELAY IN EXERCISING, OR SINGLE OR
PARTIAL EXERCISE OF ANY RIGHT, POWER OR REMEDY BY EITHER PARTY HERETO SHALL
CONSTITUTE A WAIVER THEREOF OR SHALL PRECLUDE ANY OTHER OR FURTHER EXERCISE OF
THE SAME OR ANY OTHER RIGHT, POWER OR REMEDY.


 

12.                                 Severability.

 


12.1                                  THE UNENFORCEABILITY, INVALIDITY, OR
ILLEGALITY OF ANY PROVISION OF THIS AGREEMENT SHALL NOT RENDER ANY OTHER
PROVISION OF THIS AGREEMENT UNENFORCEABLE, INVALID OR ILLEGAL.


 

13.                                 Interpretation; Construction.

 


13.1                                  THE HEADINGS SET FORTH IN THIS AGREEMENT
ARE FOR CONVENIENCE ONLY AND SHALL NOT BE USED IN INTERPRETING THIS AGREEMENT. 
THE PARTIES ACKNOWLEDGE THAT EACH PARTY AND ITS COUNSEL HAS REVIEWED AND
REVISED, OR HAD AN OPPORTUNITY TO REVIEW AND REVISE, THIS AGREEMENT, AND THE
NORMAL RULE OF CONSTRUCTION TO THE EFFECT ANY AMBIGUITIES ARE TO BE RESOLVED
AGAINST THE DRAFTING PARTY SHALL NOT BE EMPLOYED IN THE INTERPRETATION OF THIS
AGREEMENT.


 

14.                                 Attorneys’ Fees.

 


14.1                                  IN ANY CONTROVERSY OR CLAIM ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE BREACH THEREOF, WHICH RESULTS IN LEGAL
ACTION, PROCEEDING OR ARBITRATION, THE PREVAILING PARTY IN SUCH ACTION, AS
DETERMINED BY THE COURT OR ARBITRATOR, SHALL BE ENTITLED TO RECOVER REASONABLE
ATTORNEYS’ FEES AND COSTS INCURRED IN SUCH ACTION.


 

15.                                 Counterparts.

 


15.1                                  THIS AGREEMENT MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL
TOGETHER CONSTITUTE AN ORIGINAL THEREOF.

 

8

--------------------------------------------------------------------------------


 

16.                                 Representations and Warranties.

 


16.1                                  EXECUTIVE REPRESENTS AND WARRANTS THAT HE
IS NOT RESTRICTED OR PROHIBITED, CONTRACTUALLY OR OTHERWISE, FROM ENTERING INTO
AND PERFORMING EACH OF THE TERMS AND COVENANTS CONTAINED IN THIS AGREEMENT, AND
THAT HIS EXECUTION AND PERFORMANCE OF THIS AGREEMENT WILL NOT VIOLATE OR BREACH
ANY OTHER AGREEMENT BETWEEN EXECUTIVE AND ANY OTHER PERSON OR ENTITY.

 

17.                                 Arbitration.  Any controversy or claim
arising out or relating to this Agreement, or the breach hereof, or arising out
of or relating to the rights, duties or obligations of the Company or of
EXECUTIVE shall be settled by binding arbitration conducted in San Diego County,
California in accordance with, and by an arbitrator appointed pursuant to the
rules of the American Arbitration Association in effect at the time, and the
judgment upon the award rendered pursuant thereto shall be in writing and may be
entered in any court having jurisdiction, and all rights or remedies of the
Company and of the Executive to the contrary are hereby expressly waived.  The
Company shall pay the arbitration fees and costs for such arbitrator.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

THE COMPANY:

 

EXECUTIVE:

DIGIRAD CORPORATION

 

MARK CASNER

a Delaware Corporation

 

 

By:

/s/ Gerhard Burbach

,

 

Gerhard Burbach

 

 

Chief Executive Officer

 

/s/ Mark Casner

 

 

Name of Executive

 

9

--------------------------------------------------------------------------------